DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Response to Amendment
Art rejections are maintained
35 U.S.C. 101 rejections are maintained regarding the abstract idea analysis. 
35 U.S.C. 112(a) new matter rejections are maintained. 
Notice to Applicant
In the amendment dated 2/16/2021, the following has occurred: No claims have been amended; No claims have been canceled; No claims have been added. 
Claims 1-16 are pending. 
Effective Filing Date: 10/10/2014
Assignment Data: None
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
It should be noted that the current claims do not appear to make any amendments, yet the copy presented is a marked up one that reflects the previously filed changes. The Examiner is not 
Priority
The present application is a continuation of Application 14512051, which is a continuation of Application 14/027951, filed on 9/16/2013, which claims priority to Provisional Applications 61/701557 and 61/701554, each filed on 9/14/2012.  The effective filing date, however, is 10/10/2014, because none of the prior applications disclose, at least presenting and generating a set of questions, as recited in the independent claims, as required by a continuation.  Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: every aspect relating to a set of questions, as above, which are recited in every claim.    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim (s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than abstract idea.   Part I: The invention of independent claims 1 and 9 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   For 
The same is true for the newly added limitation of the generating of the decision being done “without manual effort by the user.” Generating decisions is a function that can be performed by a person manually. While the claim recites that it is not done this way in this instance, this does not change the fact that the decision could be generated manually, therefore amounting to a mental process that is not integrated into a practical application because it is merely applied on a generic computer. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites “a processor” to perform the limitations as recited above such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further receiving and 
Dependent claims 2-8 and 10-16 merely add further details of the abstract steps/elements recited the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. Claims 2 and 5 disclose what the benefit or decision is, and claims 3, 4, 6, 7, and 8 define steps that are again mental processes. The dependent claims from claim 9 are duplicates.  Therefore, dependent claims 2-8 and 10-16 are also non-statutory subject matter.     
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 9, as well as all dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the original Specification of the parent application does not include a disclosure about the questions being dependent on the response to a preceding one of the questions. The Specification associated with the present application, should priority be fixed to show this application is a continuation in part, also does not appear to disclose this feature. Further, the Specification does not recite anything relating to generating a decision without manual effort by the user. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 9, 13, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belval et al. (US 2015/0019278 A1), hereinafter “Belval,” in view of SmarterBalanced, February 2013, hereinafter “SmarterBalanced.” 
Regarding claims 1 and 9, Belval discloses a system and computer-readable medium on which are stored instructions, that when executed on a processing device, including at least one processor and at least one storage device in communication with the at least one processor, enable the processing device to perform a method (Belval, according to the Abstract, is directed to processing data received via a communication device indicative of employee claims, including employee claims for one of a plurality of types of employee leave.  It may then be detected that a particular employee claim is associated with a request for accommodation.  It may be automatically determined if medical information associated with the request for accommodation meets predetermined criteria, and an indication of said determination may be transmitted.  Further, Page 3, paragraphs [0032] and [0033] discloses that the system of the invention is run on a computer which includes a processor and data storage devices) comprising the steps of: 
generating to a display device a graphical user interface comprising elements enabling at least one user to enter alphanumeric data and responses to questions presented within the user interface, the content of each of a plurality of the questions being dependent on the response to a preceding one of the questions (Page 3, paragraph [0037] discloses a comprehensive leave management computer system may be configured to perform leave management tracking and coordination and to handle requests for accommodations. A comprehensive leave management 

generating, based on responses to the set of questions received from the at least one user, a decision on whether to grant or deny a government-provided benefit to a potential recipient of said benefit (Page 4, paragraph [0042] discloses that an advocate/return-to-work coordinator determines that the accommodations may be possible based on known information (i.e. the answers to the questions above) and a leave event may be created in the leave management system); 
updating a database with the responses provided by the user (As discussed above, Page 3, paragraph [0037] discloses that the comprehensive leave management computer system may also store data relation to the processing of the claim (i.e. the data received in paragraph [0036]. Note that the user is the telephone operator that is receiving the results and providing them to the system – specifically the telephone operator asks the questions that are displayed and there is an input screen for receiving data input by the operator).      

At least Page 4 discloses that an algorithm is used (thereby removing manual effort) to determine when accommodations are to be made. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use an algorithm to automate the decision process of Belval for the reasons presented on Page 4 of SmarterBalanced – namely for reducing bias and increasing fairness. 
Please note the 35 U.S.C. 112(a) rejection above though. The Examiner has provided art as best possible to address this limitation, however the Specification has not described what algorithm could lead to a decision that does not involve manual effort.  
Regarding claims 5 and 13
Regarding claims 6 and 14, Belval discloses the medium and system of claims 1 and 9.  Belval further discloses wherein the method further comprises the step of presenting within the user interface, in response to the generation of a decision to not grant the benefit, at least one suggestion of an action that may be taken to achieve a decision to grant the benefit (Page 4, paragraph [0044] discloses that if the claim does not match one or more vendor programs, the short term disability claim adjudication may be performed to contact a physician, initiate a medical or behavioral health case management referral, and/or interview the claimant.  These are all suggestions on how to achieve a decision to grant the benefit.  As discussed at great length above, and visually shown in Fig. 14, the entire system of Belval is run through a computer with a user interface).  
Regarding claims 7 and 15, Belval discloses the medium and system of claims 1 and 9.  Belval further discloses wherein the method further comprises the step of automatically generating a document addressed to the potential recipient of the benefit describing the generated decision on whether to grant (Page 4, paragraphs [0042] and [0043] discloses generating a notification and providing a copy of a letter sent to the employee on the determination of whether the accommodation may be possible based on known information).    
Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belval et al. (US 2015/0019278 A1), hereinafter “Belval,” in view of SmarterBalanced, in view of Procedure for Accommodating Students with Disabilities in Housing (ADA), https://web.archive.org/web/20110218235102/http://www.umassd.edu/housing/processandforms/ada, Feb. 18, 2011, hereinafter “ADA.” 
Regarding claims 2 and 10, Belval discloses the medium and system of claims 1 and 9.  In sum, Belval discloses a system and computer-readable medium wherein a user is presented 
Specifically, Belval does not disclose: 
wherein the benefit is subsidized modification of housing to accommodate a disabled individual.  
However, ADA does teach: 
wherein the benefit is subsidized modification of housing to accommodate a disabled individual (Page 1 discloses filling out a form for reasonable housing accommodations under the Americans with Disabilities Act, which encompasses subsidized modification of housing to accommodate a disabled individual).  
Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the housing accommodation of ADA with the general accommodations for disabilities of Belval.  
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.    
Claims 3, 4, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belval et al. (US 2015/0019278 A1), hereinafter “Belval,” in view of SmarterBalanced, in view of Hagerty (US 8,707,253 B2), hereinafter “Hagerty.”
Regarding claims 3, 4, 11, and 12, Belval discloses the medium and system of claims 1 and 9.  Belval does not disclose: 
(for claims 3 and 11) wherein the method further comprises the step of disabling the user from altering the set of questions; and 
(for claims 4 and 12) wherein the method further comprises the step of enabling the user to add at least one question to the set of questions.  
However, Hagerty, which is directed to a method and computer program product for creating a questionnaire interface program, does teach: 
(for claims 3 and 11) wherein the method further comprises the step of disabling the user from altering the set of questions (SEE BELOW); and 
(for claims 4 and 12) wherein the method further comprises the step of enabling the user to add at least one question to the set of questions (SEE BELOW).  
Col. 11, lines 1-30 teach that a content designer may manage one or more questionnaire sites.  Managing a questionnaire site may include selecting to modify or create a new questionnaire.  This, however, is based on user permissions, which, include, according to Col. 12, lines 1-40, a username and login.  This means that a user can be disabled from altering the set of questions if he cannot provide the correct login credentials, but if he is the content designer and does provide the correct login credentials, the system enables the content designer to add at least one question.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Belval to include the enabling and disabling features of Hagerty to add an additional layer of security to the questions and only allow those who have the appropriate credentials to modify the set of questions.     
Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belval et al. (US 2015/0019278 A1), hereinafter “Belval,” in view of Drory et al. (US 7,895,277 B2), hereinafter “Drory.”
Regarding claims 8 and 16, Belval discloses the medium and system of claims 5 and 13.  In sum, Belval discloses a system and computer-readable medium wherein a user is presented with questions to ask a potential recipient of a government assistance program, receiving information from the recipient about these questions, generating a decision on whether to grant a benefit based on these responses, and updating a database to store these responses. 
  	Belval does not, however, teach: 
wherein the method further comprises the step of generating notifications at a predetermined frequency to the multiple users reminding the users to provide their responses to the set of questions.  
However, Drory does teach: 
wherein the method further comprises the step of generating notifications at a predetermined frequency to the multiple users reminding the users to provide their responses to the set of questions (Abstract discloses that Drory is directed to a solution for providing conditional reminders for electronic messages.  The solution can identify an electronic message conveyed from a sender to a recipient, wherein the electronic message is an email message or text message.  A software program can determine a response time and a response condition for the electronic message.  When the response time expires and when the response condition is unsatisfied, a software program can present a reminder to the sender and/or the recipient, where the reminder indicates that a response is due).  


Response to Arguments
Priority:
Applicant’s arguments are not persuasive because page 3 of the appendix does not disclose that the content of each of the plurality of questions is dependent on the response preceding it. It further does not show the ability to enter alphanumeric data and responses as the questions are all based on selecting from drop down menus. 
Applicant appears to provide the exact same arguments as the previous response, and these arguments have been addressed in the previous Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687